DETAILED ACTION
	This is a Non-final Office Action on the merits for application 16/847,586. Receipt of the Response to the Election/Restriction requirement filed on 05/19/2021 is acknowledged.
Claims 1-15 are pending.
Claims 4, 6, and 10-15 are withdrawn from consideration.
Claims 1-3, 5, and 7-9 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, figures 6-9 in the reply filed on 05/19/2021 is acknowledged. Claims 4, 6, and 10-15 are thus withdrawn from consideration for defining non-elected embodiments.

Claim Objections
Claim 1 is objected to because of the following informalities: line 10 of claim 1 defines “of first planar portion” which is awkwardly written and recommended to define --of the first planar portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 define “a combination flashing” yet only defines a single element, i.e. “a part one” for such a combination and thus renders the claimed invention indefinite as to whether more than one element is required in order to form a combination. For examining purposes and in light of the specification and drawings, claims 1-3 are considered to only comprise of a single part to form the combination as defined.
Claim 1 includes multiple limitations that lack antecedent basis, such as “the edge of the first planar portion,” “the bottom edge of the second planar portion,” and “the horizontal plane of [the] first planar portion.” For examining purposes and in light of the specification and drawings, it is recommended to substitute “the” for --a-- in order to properly introduce such limitations. Moreover, claims 2, 3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) for their dependencies upon claim 1.
Claim 2 defines “the fourth surface portion,” which lacks antecedent basis and renders the claimed invention indefinite since such a surface portion has not been previously defined and one of ordinary skill in the art would not know what surface portion is being referred back to. For examining purposes and in light of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folkersen et al. (U.S. Publication 2018/0347197).
Regarding claim 1, Folkersen et al. disclose a combination flashing for rooftop patios or green roofs, comprising a part one with:
a first horizontal planar portion (the right horizontal planar portion of figure 3 or figure 11A/B) configured to, in use, be substantially affixed to at least a portion of a roof material or roof deck (see figures 3 and 11A/B);
a second planar portion (the right vertical planar portion of figure 3 or figure 11A/B) protruding downwards from the edge of the first planar portion, and being substantially perpendicular to the first planar portion (see figures 3 and 11A/B);
a third planar portion (the bottom horizontal planar portion of figure 3 or figure 11A/B) protruding outwards from the bottom edge of the second planar portion (see figure 3 or 11A/B);
a fourth planar portion (the left vertical planar portion of figure 3 or 11A/B) protruding upwards from the outer edge of the third planar portion extending past the 

    PNG
    media_image1.png
    343
    634
    media_image1.png
    Greyscale

Figure 3 of Folkersen et al.

    PNG
    media_image2.png
    459
    600
    media_image2.png
    Greyscale

Figure 11 from Folkersen et al.
Regarding claim 2, Folkersen et al. disclose a hem at the top of the fourth surface portion of part one (both figures 3 and 11A/B disclose a hem at the top edge of the left, vertical planar portion).
Regarding claim 3, Folkersen et al. disclose the flashing is made of metal (paragraph 14 discloses the drip edge is constructed from metal).
Regarding claim 5, Folkersen et al. disclose a second part abuts a portion of the inside of the fourth planar portion of part one (using the embodiment of figure 11B, the separate second part #1002 is used and attached to the left vertical portion #1006 of the first part).
  Regarding claim 7, Folkersen et al. disclose a second part overlaps a portion of the first horizontal planar portion of the part one (using the embodiment of figure 11B, second part #1002 comprises of a horizontal portion that overlaps the first horizontal planar portion).
Regarding claim 8, Folkersen et al. disclose a second perforated part (using the embodiment of figure 11B, the second part comprises of element #1002 which is perforated at #1003) with: a first horizontal planar portion (#1002); a second planar portion (#1005) protruding upwards from the edge of the first portion, and being substantially perpendicular to the first planar portion (see figure 11B).
Regarding claim 9, Folkersen et al. disclose a second perforated part (using the embodiment of figure 11B, the second part comprises of element #1002 which is perforated at #1003) with: a first horizontal planar portion (#1002); a second planar portion (#1005) protruding downwards from the edge of the first portion, and being substantially perpendicular to the first planar portion (See figure 11B, where the first and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635